             Case 1:19-cr-00084-RDM Document 1 Filed 03/05/19 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                           Criminal No.:

              v                                     Violation:

 KEVIN JONES.                                       l8 U.S.C. $ 201 (Bribery)

                   Defendant.                       Criminal Forfeiture:
                                                    l8 u.S.C. $ 981(aX1)(C); 28 U.S.C.      $ 2461(c);
                                                    2l U.s.C. $ 8s3(p)

                                          INFORMATION

       The United States Attomey charges that at all relevant times:


        l.        Defendant Kevin Jones was a Contract Oversight Specialist at the U.S.

Department of Housing and Urban Development         ('HUD').

       2.         Charles Thomas was the sole owner ofCompany A, a for-profit corporation

incorporated in Maryland that provided information technology services to agencies of the

federal government and educational services to public school children in the Washington, D.C

metropolitan area.

                                            COUNT ONE
                                             (Bribery)

       3.         The allegations set forth in paragraphs one and two   ofthis lnformation are re-

alleged and incorporated by reference herein.

       4.         From at least 2010 through 2018, in the District ofColumbia and elsewhere,

Defendant Kevin Jones, a public official, directly and indirectly did comrptly demand, seek,

receive, accept, and agree to receive and accept something ofvalue personally, in retum for

being influenced in the performance ofan official act; that is Jones provided Thomas with non-
          Case 1:19-cr-00084-RDM Document 1 Filed 03/05/19 Page 2 of 3




public protected information and documents about pending contracts with the United States

Depadment of Housing and Urban Development in exchange for money, tickets to sporling

events, train and airline tickets, meals, sneakers, a camera, hotel accommodations, a laptop, and

other things ofvalue.

                                  FORFEITURE ALLEGATION

        1.     Upon conviction ofthe offense alleged in Count One, the defendant shall forfeit to

the United States any property, real or personal, which constitutes or is derived from proceeds

traceable to these offenses, pursuant to Title 18, United States Code, Section 981(a)(l)(C) and

Title 28, United States Code, Section 2461(c). The United States will also seek a forfeiture money

judgment against the defendant in the amount of $50,302.75.

       2.      Ifany ofthe property described above     as being subject   to forfeiture, as a result of

any act or omission of the defendant:

               a.       cannot be located upon the exercise ofdue diligence;

               b.       has been transferred or sold to, or deposited   with,   a   third party;

               c.       has been placed beyond   thejurisdiction ofthe Court;

               d.       has been substantially diminished in value; or


               e.       has been commingled   with other property that cannot be divided without

                        difficulty;

the defendant shall forfeit to the United States any other property ofthe defendant, up to the

value of the property described above, pursuant to Title 21, United States Code, Section 853(p).

 (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 981(a)(l)(C), Title
  28, United Sates Code, Section 2461(c), and Title 21, United States Code, Section 853(p))




                                                  2
Case 1:19-cr-00084-RDM Document 1 Filed 03/05/19 Page 3 of 3




                            JESSIE K. LIU
                            UNITED STATES ATTORNEY


                      By:
                            D^ e r C. Lallas
                            Assistant United States Attomey
                            New York Bar No. 4290623
                            555 4th Street. N.W.
                            Washington, D.C. 20530
                            (202) 2s2-68'79
                            Peter. Lal Ias@usdoj. gov




                               1
